                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ADRIANA GUZMAN, et al.,                         Case No. 17-cv-02606-HSG
                                   8                    Plaintiffs,                        ORDER RE: APPLICATION TO
                                                                                           SHORTEN TIME FOR HEARING ON
                                   9             v.                                        THE MODIFICATION OF THE
                                                                                           CURRENT CASE MANAGEMENT
                                  10       CHIPOTLE MEXICAN GRILL, INC., et                SCHEDULE
                                           al.,
                                  11                                                       Re: Dkt. No. 69
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On December 3, 2018, Plaintiffs filed a motion to modify the current case management

                                  14   schedule, see Dkt. No. 68, and an accompanying ex parte application to shorten time for hearing

                                  15   on that motion, see Dkt. No. 69. Under Civil Local Rule 6-3, the Court GRANTS Plaintiff’s

                                  16   motion to shorten time on the briefing schedule but DENIES the request for hearing. In addition,

                                  17   the Court ORDERS Defendants to file their opposition to the motion to modify the current case

                                  18   management schedule by the close of business TODAY, DECEMBER 4.1 Because Plaintiffs have

                                  19   waived their reply, see Dkt. No. 69 at 2:19–20, and the Court finds this matter appropriate for

                                  20   disposition without oral argument, the Court will deem the matter submitted upon receipt of

                                  21   Defendants’ opposition, unless the Court orders otherwise. This Order terminates Dkt. No. 69.

                                  22           IT IS SO ORDERED.

                                  23   Dated: 12/4/2018

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27
                                       1
                                  28    Plaintiffs stated that they met and conferred with Defendants, who agreed to this expedited
                                       briefing schedule. See Dkt. No. 69 at 2:8–11.
